UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53



      United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                   June 2, 2006

                                      Before

                   Hon. RICHARD D. CUDAHY, Circuit Judge

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge


No. 02-2626

UNITED STATES OF AMERICA,                    Appeal from the United States
    Plaintiff-Appellee,                      District Court for the Northern
                                             District of Illinois, Eastern Division,

              v.                             No. 00 CR 878

HENRY McKEE,                                 James B. Moran,
    Defendant-Appellant.                          Judge.


                                     ORDER

       Henry McKee appealed his sentence of 112 months' imprisonment for one
count of conspiracy to possess with intent to distribute the controlled substance
known as Ecstasy in violation of 18 U.S.C. §§ 846 and 841(a)(1). He contended that
the district court violated the Supreme Court's dictate in United States v. Booker,
543 U.S. 220, 125 S. Ct. 738, 160 L.Ed.2d 621 (2005). We ordered a limited remand
to ask whether the district court would have imposed the same sentence under an
advisory regime. United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir. 2005),
cert. denied, 126 S. Ct. 1343 (2006). The district court has now indicated that it
would have ordered the same sentence for McKee had it known that the Guidelines
were advisory rather than mandatory. Both McKee and the government have now
filed responses to the district court's statement. McKee asks us to reconsider our
No. 02-2626                                                                    Page 2

decision in United States v. Mykytiuk, 415 F.3d 606 (7th Cir. 2005), where we held
that a properly calculated Guidelines sentence is entitled to rebuttable presumption
of reasonableness. We see no reason to reverse course on Mykytiuk and so we will
apply it here. McKee argues in the alternative that, if we decline to overturn
Mykytiuk, his is the rare case where a Guidelines sentence is unreasonable. The
district court noted McKee had some positive attributes but also found that he
steadfastly denied his involvement and consistently lied under oath. McKee
complains that his lies were already taken into account when the court increased
his Guidelines sentence two levels under section 3C1.1, the obstruction of justice
enhancement, and that the court should not have considered those facts further.
He also complains that the district court erred on remand by failing to give
meaningful consideration to the section 3553(a) factors. In particular, McKee
complains that the district court failed to consider section 3553(a)(2)(C), the need to
protect the public from further crimes of the defendant, and misconstrued that facts
related to that factor. McKee asks us to vacate his conviction, or hold that the
district court misapplied the Guidelines, or at the very least find his sentence was
unreasonable and remand for resentencing.

       McKee's sentence was near the bottom of the applicable guidelines range and
is therefore presumptively reasonable. See Mykytiuk, 415 F.3d at 608. He has not
provided any persuasive reason to rebut that presumption. The court did not
erroneously double-count the obstruction of justice facts. Rather the court was
simply noting that McKee had yet to take responsibility for his actions. Although it
is true that the court did not expressly address the issue of protecting the public
from further crimes, 18 U.S.C. §3553(a)(2)(C), there is no need to discuss the
application of the statutory factors in checklist fashion. See United States v. Dean,
414 F.3d 725, 729 (7th Cir. 2005). "Judges need not rehearse on the record all of the
considerations that 18 U.S.C. § 3553(a) lists; it is enough to calculate the range
accurately and explain why (if the sentence lies outside it) this defendant deserves
more or less." Dean, 414 F.3d at 729 (quoting United States v. George, 403 F.3d 470,
472-73 (7th Cir.), cert. denied, 126 S. Ct. 636 (2005)). Brevity does not matter so
long as the record makes clear that the judge gave the relevant factors "meaningful
consideration." United States v. Brock, 433 F.3d 931, 934 (7th Cir. 2006). It does.
Therefore, the judgment of the district court is AFFIRMED.